 1

 2

 3

 4                                UNITED STATES DISTRICT COURT

 5                              EASTERN DISTRICT OF CALIFORNIA

 6

 7    DARRYL JOHNSON,                                       Case No. 1:20-cv-00119-BAM (PC)

 8                       Plaintiff,
                                                            ORDER TO SUBMIT APPLICATION
 9           v.                                             TO PROCEED IN FORMA PAUPERIS
                                                            OR PAY FILING FEE WITHIN 45 DAYS
10    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
11    REHABILITATION, et al.,                               FORTY-FIVE (45) DAY DEADLINE

12                       Defendants.
13

14          Plaintiff Darryl Johnson is a state prisoner proceeding pro se in this civil rights action

15   pursuant to 42 U.S.C. § 1983. Plaintiff has not paid the $400.00 filing fee, or submitted an

16   application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

17          Accordingly, IT IS HEREBY ORDERED that:

18          Within forty-five (45) days of the date of service of this order, Plaintiff shall submit the

19   attached application to proceed in forma pauperis, completed and signed, or, in the alternative,

20   pay the $400.00 filing fee for this action. No requests for extension will be granted without a

21   showing of good cause. Failure to comply with this order will result in dismissal of this

22   action.
     IT IS SO ORDERED.
23

24      Dated:     January 24, 2020                             /s/ Barbara   A. McAuliffe               _
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        1
